United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Blue Bell, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-463
Issued: September 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29, 2011 appellant, through her attorney, filed a timely appeal from a
June 22, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating her compensation for refusing suitable work. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
January 16, 2011 on the grounds that she abandoned suitable work under 5 U.S.C. § 8106(c).
FACTUAL HISTORY
On July 6, 2005 appellant, then a 22-year-old rural carrier associate, filed a traumatic
injury claim alleging that on July 5, 2005 she sustained back strain due to a motor vehicle
1

5 U.S.C. § 8101 et seq.

accident. OWCP accepted the claim for cervical and lumbar sprain, concussion without loss of
consciousness, pelvic joint pain, transient arthropathy of the pelvic region and internal
derangement of the right hip.2 Appellant stopped work on July 5, 2005 and returned to part-time
modified employment on November 14, 2005. She stopped work again on November 22, 2005.
On June 7, 2006 OWCP referred appellant to Dr. Kevin F. Hanley, a Board-certified
orthopedic surgeon, and Dr. Steven Mandel, a Board-certified neurologist, for second opinion
examinations. In a report dated July 11, 2006, Dr. Hanley diagnosed possible internal
derangement of the right hip and recommended surgery. He found that appellant could work full
duty with frequent changes of position.
On July 13, 2006 Dr. James Nicholson, an attending osteopath, disagreed with
Dr. Hanley’s opinion that appellant could return to full duty.
On July 18, 2006 Dr. Mandel discussed appellant’s continued complaints of dizziness and
vertigo without headaches. He determined that, considering only her head trauma, she could
resume her usual employment.
By letter dated July 13, 2006, OWCP requested that Dr. Nicholson review Dr. Hanley’s
report and address whether he agreed that appellant could return to her regular employment. In
an August 3, 2006 response, Dr. Nicholson diagnosed a resolving concussion and strain and
found that appellant could not work.
OWCP determined that a conflict existed between Dr. Nelson and Drs. Mandel and
Hanley. It referred appellant to Dr. Evelyn D. Witkin, a Board-certified orthopedic surgeon, for
an impartial medical examination. Dr. Witkin examined appellant on September 29, 2006. On
examination she found audible clicking of the right hip and pain with motion. Dr. Witkin
recommended a right hip arthroscopy and attributed the need for surgery to appellant’s July 5,
2005 work injury. She found that appellant could work with restrictions that included pushing,
pulling and lifting no more than one to two pounds.
On October 20, 2006 Dr. Nelson performed an arthroscopy of the right hip with partial
synovectomy.
On July 31, 2009 OWCP referred appellant back to Dr. Witkin for an updated opinion
regarding appellant’s physical limitations due to the accepted work injury.3 In a report dated
September 1, 2009, Dr. Witkin discussed her complaints of increased right hip pain radiating to
the groin and low back. On examination, she found audible clicking of the right hip with
decreased external rotation but no swelling. Dr. Witkin determined that appellant could work
with limitations on lifting over 20 pounds or prolonged sitting. In a September 14, 2009 work
restriction evaluation, she found that appellant could work four hours per day sitting, walking
2

OWCP also accepted transient tachycardia due to pain medication, which resolved in March 2006.

3

OWCP previously referred appellant back to Dr. Witkin on February 21, 2007. In a report dated June 11, 2007,
Dr. Witkin found crepitus and clicking with right hip motion, decreased motion and tenderness in the groin on the
right side. She concluded that appellant continued to experience residuals of her work injury but could work with
restrictions. Dr. Witkin diagnosed snapping hip syndrome and reduced right hip motion.

2

and standing a total of two hours, pushing and pulling up to 5 pounds, lifting up to 10 pounds
and no squatting, kneeling or climbing. Dr. Witkin further noted restrictions on reaching,
twisting and operating a motor vehicle both at work and commuting.
On April 6, 2010 the employing establishment offered appellant a position as a modified
rural carrier associate. The position required 1 hour of sitting, 30 minutes of lifting, 2 hours of
driving and 30 minutes of walking. The duties included identifying undeliverable mail,
delivering express mail for 2 hours a day, casing mail for 1 hour a day and answering the
telephone for 30 minutes a day.
In a report dated May 4, 2010, Dr. Nicholson diagnosed a closed head injury, a resolved
concussion, resolved cervical and thoracic strain and continued lumbosacral strain, right hip
dysfunction and pain. He indicated that appellant could “return to modified work per [impartial
medical examiner] and specialist.”
On May 11, 2010 Dr. Witkin reviewed the offered position of rural carrier associate and
opined that appellant could perform the duties of the offered position “four hours a day, five days
a week.”
By letter dated July 13, 2010, OWCP advised appellant that the offered position was
suitable and allotted her 30 days to accept the position or provide reasons for her refusal. In a
response dated August 11, 2010, her attorney asserted that she was “unable to accept the offered
position due to continuing residuals of the concussion….” Counsel noted that recent testing
revealed a cognitive deficit.
On August 18, 2010 OWCP advised appellant that her reasons for refusing the position
were not valid. It informed her that she had 15 days to accept the position and that it would not
consider any additional reasons for refusal.
On August 13, 2010 Dr. John D. Kelly, IV, a Board-certified orthopedic surgeon,
diagnosed signs of labral degeneration by diagnostic studies and found a positive impingement
sign. On August 30, 2010 he related that he had treated appellant for complaints of pain in the
right hip. Dr. Kelly found that she could work in a sedentary capacity.
Appellant returned to work for one day on September 1, 2010 but then stopped work. On
September 14, 2010 OWCP advised her that the position was suitable and currently available. It
provided her 30 days to return to work or explain why she abandoned the position.
In a report dated September 22, 2010, Dr. John J. Park, a Board-certified anesthesiologist,
noted that appellant went to the emergency room after trying to return to employment. He
diagnosed lumbar discogenic pain and radiculitis and hip pathology. Dr. Park found that
appellant was not currently able to work.4

4

A functional capacity evaluation performed September 29, 2010 revealed that appellant could perform at a
subsedentary physical level.

3

On October 20, 2010 OWCP advised appellant that the position was suitable and
currently available. It provided her 30 days to return to work or explain why she abandoned the
position.
In a report dated October 26, 2010, Dr. Jessica A. Feldman, a Board-certified neurologist,
discussed appellant’s history of headaches following her July 2005 motor vehicle accident and
complaints of cognitive and psychiatric problems.5 Appellant experienced headaches when she
returned to work and anxiety trying to deliver mail. Dr. Feldman diagnosed a reported history of
postconcussive syndrome, migraine headaches and chronic pain. She noted that appellant had
not seen a neurologist since 2007 and questioned why there would be such a break in treatment
with an actual neurological condition. Dr. Feldman advised that postconcussive syndrome
usually resolved after one year and questioned whether secondary gain was involved.
Appellant submitted a November 8, 2010 psychiatric evaluation by Dr. Harry A. Doyle, a
Board-certified psychiatrist, reviewed appellant’s history of a July 5, 2005 motor vehicle
accident and the medical evidence of record. He further discussed her current complaints of
headaches, dizziness, vertigo memory problems depression, neck pain and right hip pain.
Dr. Doyle interpreted diagnostic testing as showing dysthymic and cognitive disorders. He
attributed these conditions due to appellant’s July 5, 2005 motor vehicle accident based on his
evaluation, the results of testing and his review of the record. Dr. Doyle stated:
“Based upon psychiatric evaluation, diagnostic test results and record review, it is
my opinion, within a reasonable degree of medical certainty, that [appellant’s]
psychiatric diagnoses are [d]ysthymic [d]isorder and [c]ognitive [d]isorder, [not
otherwise specified], both due to the work[-]related motor vehicle accident which
occurred on July 5, 2005.
[Appellant] is experiencing moderate/serious
impairment in social and occupational functioning as a result of persistent
cognitive and depressive symptoms. She is presently totally disabled by the
combination of chronic pain and physical restrictions and persistent cognitive and
depressive symptoms from performing the duties of her formal job or any other
full or part[-] time gainful employment.”
By letter dated November 9, 2010, appellant’s attorney related that the opinion of
Dr. Doyle established that appellant was unable to work due to her brain injury and
“consequential emotional conditions.”
On December 3, 2010 OWCP advised appellant that her reasons for abandoning her
position were not valid and provided her 15 days to accept the position or have her compensation
terminated. It confirmed that the job remained available.
In a report dated December 7, 2010, Dr. Feldman diagnosed postconcussive syndrome,
chronic headaches and right S1 radiculopathy due to a motor vehicle accident and a “[s]ignificant

5

In a report dated October 13, 2010, received by OWCP on October 29, 2010 Dr. Anupama Shahane, a Boardcertified internist, diagnosed joint pain and multiple sites, muscle pain, depression, fibromyalgia and a sleep
disorder. She noted that appellant was under stress “due to issues with infertility.”

4

underlying psychological pathology that could be contributing to some of her symptomatology.”
She recommended treatment by a psychologist.
On December 18, 2010 appellant returned to work for four hours. She related not being
able to work following the one day.
By decision dated January 4, 2011, OWCP terminated appellant’s compensation effective
January 16, 2011 on the grounds that she refused an offer of suitable work under section 8106(c).
It found that Dr. Doyle’s report was insufficiently rationalized to show that she sustained a workrelated emotional condition and further noted that he did not discuss whether she could perform
her abandoned position. OWCP confirmed that the position remained available.
On January 13, 2011 appellant’s attorney requested a telephone hearing by an OWCP
hearing representative. On January 14, 2011 appellant filed a notice of recurrence of disability
on December 18, 2010 due to her July 5, 2005 work injury. She related that standing and
walking at work aggravated her hip condition and that the noise caused a migraine headache and
nausea.
In a report dated January 17, 2011, Dr. Feldman diagnosed postconcussive syndrome,
chronic headaches and right S1 radiculopathy. She related that there were no objective signs of
headaches cognitive dysfunction.6
At the telephone hearing, held on April 6, 2011, appellant’s attorney argued that the
duties of the position were not suitable. He asserted that Dr. Doyle’s report showed that
appellant had a work-related psychiatric condition that OWCP failed to develop.7
By decision dated June 22, 2011, the hearing representative affirmed the January 4, 2011
decision. He found that the opinion of Dr. Witkin represented the weight of the evidence and
established that appellant could perform the offered position. The hearing representative found
that the medical evidence was insufficient to show that she had migraine headaches or
postconcussion syndrome due to employment. He noted that Dr. Doyle’s opinion was not
rationalized and dated after the job offer.
On appeal, appellant’s attorney asserted that OWCP terminated appellant’s compensation
after she filed a recurrence of disability. He noted that she returned to work for four hours on
September 1 and December 18, 2010 but stopped due to her migraine headache and filed a notice
of recurrence of disability. Counsel contends that appellant did not refuse suitable work and that
OWCP should have developed the alleged recurrence of disability.

6

On January 19, 2011 Dr. Adrian Popescu, a Board-certified physiatrist, provided pain management for
appellant.
7

On March 3 and April 5, 2011 Dr. Marin D. Cheatle, a psychologist, provided a “behaviorally-based pain
management program.”

5

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.8 Section 8106(c)(2) of FECA provides that a partially disabled
employee who refuses or neglects to work after suitable work is offered to, procured by or
secured for the employee is not entitled to compensation.9 To justify termination of
compensation, OWCP must show that the work offered was suitable and must inform appellant
of the consequences of refusal to accept such employment.10 Section 8106(c) will be narrowly
construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.11
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.12 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.13
Before compensation can be terminated, however, OWCP has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, establishing that a position has been offered within the employee’s
work restrictions and setting forth the specific job requirements of the position.14 In other words,
to justify termination of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision,
OWCP has the burden of showing that the work offered to and refused by appellant was
suitable.15
Once OWCP establishes that the work offered is suitable, the burden shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.16 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.17 OWCP

8

Linda D. Guerrero, 54 ECAB 556 (2003).

9

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

10

Ronald M. Jones, 52 ECAB 190 (2000).

11

Joan F. Burke, 54 ECAB 406 (2003).

12

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 10.

13

Id. at § 10.516.

14

See Linda Hilton, 52 ECAB 476 (2001).

15

Id.

16

20 C.F.R. § 10.517(a).

17

Gayle Harris, 52 ECAB 319 (2001).

6

procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.18
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.19 When there exist opposing medical reports
of virtually equal weight and rationale and the case is referred to an impartial medical specialist
for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, must be given special weight.20
ANALYSIS
The Board finds that OWCP failed to meet its burden of proving that the April 6, 2010
modified-duty job was suitable as it did not properly consider appellant’s contention that she was
unable to perform the duties of the position due to an emotional condition.
OWCP accepted that appellant sustained cervical and lumbar sprains, a concussion
without loss of consciousness, pelvic joint pain, transient arthropathy of the pelvic region and
internal derangement of the right hip as the result of a July 5, 2005 motor vehicle accident. It
determined that a conflict existed between Dr. Nelson, her attending physician, and Dr. Mandel
and Dr. Hanley, OWCP referral physicians and referred her to Dr. Witkin for an impartial
medical examination. OWCP terminated appellant’s compensation effective January 4, 2011 on
the grounds that she abandoned an offer of suitable work. It determined that the position was
suitable as it was approved by the impartial medical examiner. In a report dated September 1,
2009, Dr. Witkin found that appellant could work with limitations on lifting over 20 pounds or
prolonged standing. In a September 14, 2009 work restriction evaluation, she determined that
appellant could work for four hours with restrictions. On May 4, 2010 Dr. Nicholson concurred
that appellant could work within the restrictions set forth by the impartial medical examiner. On
May 11, 2010 after reviewing the position offered by the employing establishment, Dr. Witkin
opined that appellant could work in the position four hours a day five days a week.
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.21 Dr. Witkin’s findings are based on a complete
factual and medical history and supported by rationale; consequently, her opinion is entitled to
special weight as the impartial medical examiner and establishes that appellant could return to
part-time modified work from a physical standpoint. On August 30, 2010 Dr. Kelly treated
appellant for right hip pain and opined that she could work in a sedentary capacity. In a report
18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(3) (July 1997).
19

5 U.S.C. § 8123(a).

20

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

21

Id.

7

dated September 22, 2010, Dr. Park diagnosed lumbar disc pain and hip problems and found that
she could not work. Neither physician, however, provided rationale supporting their disability
findings.22 Consequently, the opinions of Dr. Park and Dr. Kelly are insufficient to outweigh the
special weight accorded Dr. Witkin as impartial medical examiner.
The medical evidence further does not support that appellant had any restrictions due to
her accepted postconcussive syndrome. Dr. Feldman advised that she had no objective findings
of headaches or postconcussive syndrome. She further found, however, that an underlying
psychological condition possibly caused some symptoms and advised treatment by a
psychologist.
On November 8, 2010 Dr. Doyle discussed appellant’s work injury and reviewed the
evidence and the results of diagnostic testing. He diagnosed a dysthymic and cognitive disorder
due to the July 5, 2005 employment-related motor vehicle accident. Dr. Doyle opined that
appellant’s depression and cognitive impairment caused a moderate to severe loss of function.
He concluded that she was totally disabled due to depression, chronic pain and limitations and
cognitive difficulties.
It is well established that OWCP must consider preexisting and subsequently acquired
conditions in evaluating the suitability of an offered position.23 At the time it terminated
appellant’s compensation, it had a report from Dr. Doyle supporting that she was disabled from a
combination of depression, chronic pain and a cognitive disorder. Dr. Doyle attributed the
diagnosed conditions to her July 2005 work injury and explained that, the diagnostic testing, his
clinical examination and his review of the medical evidence supported his conclusion. His
opinion, while not adequately rationalized to establish that appellant sustained a disabling
psychiatric condition, stands uncontradicted in the record and was sufficient to warrant further
development of the issue of whether she had an emotional condition such that she was unable to
perform the duties of the modified position.24 As a penalty provision, section 8106(c)(2) must be
narrowly construed.25 The medical evidence does not clearly establish that the abandoned
position was within appellant’s capabilities; consequently, OWCP did not discharge its burden of
proof to justify the termination of her compensation pursuant to section 8106(c)(2) of FECA.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation effective
January 16, 2011 on the grounds that she abandoned suitable work under 5 U.S.C. § 8106(c).

22

Medical conclusions unsupported by rationale are of diminished probative value. See Jacquelyn L. Oliver,
48 ECAB 232 (1996).
23

See Richard P. Cortes, 56 ECAB 200 (2004).

24

See Phillip L. Barnes, 55 ECAB 426 (2004).

25

See Stephen A. Pasquale, 57 ECAB 396 (2006); Richard P. Cortes, supra note 23.

8

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 4, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

